 


109 HRES 45 IH: Recognizing the 100th anniversary of the founding of the California League of Food Processors and congratulating the members and officers of the California League of Food Processors for its achievements.
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 45 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Nunes (for himself and Mr. Thomas) submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Recognizing the 100th anniversary of the founding of the California League of Food Processors and congratulating the members and officers of the California League of Food Processors for its achievements. 
  
Whereas the California League of Food Processors was founded January 12, 1905, in San Francisco, California, as the Canners League of California to represent canners of California fruits and vegetables; 
Whereas in 1981 the Canners League of California changed its name to the California League of Food Processors to reflect the diversity of the California food processing industry, which includes canners, freezers, dryers, and dehydrators; 
Whereas the purpose of the California League of Food Processors is to foster a favorable environment for the growth and strength of the industry and, in so doing, California food processors strive to provide consumers with safe and wholesome foods produced in an environmentally sound and responsible manner; 
Whereas the California League of Food Processors has a distinguished history of providing consumers in California, the United States, and the world with processed fruits and vegetables of the highest quality; 
Whereas the California League of Food Processors has been honored to supply processed fruits and vegetables to the men and women serving in the Armed Forces of the United States; 
Whereas the California League of Food Processors has been at the forefront of technological innovations that have facilitated important advances in fruit and vegetable varieties, harvesting automation, processing mechanization, food packaging, and distribution systems; 
Whereas the California League of Food Processors has been an advocate for the California fruit and vegetable processing industry on international trade and other matters for the last 100 years; and 
Whereas efforts and achievements of the California League of Food Processors are deserving of our attention and recognition: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the 100th anniversary of the founding of the California League of Food Processors and acknowledges the efforts of the California League of Food Processors to provide wholesome and affordable processed fruits and vegetables to the people of California, the United States, and the world; 
(2)congratulates the members and officers of the California League of Food Processors for its achievements and the strength of its membership; and 
(3)wishes the California League of Food Processors well as they continue their efforts in the 21st century. 
 
